
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.25


 
   
    MENDMENT NO. 15 dated as of March 2, 2009 (this "Amendment") to the Credit,
Security, Guaranty and Pledge Agreement dated as of August 31, 2001 as amended
by Amendments 1 through 14 thereto, dated as of December 14, 2001, December 31,
2001, March 29, 2002, May 14, 2002, February 5, 2003, August 4, 2003,
October 28, 2004, March 1, 2005, March 21, 2006, April 28, 2006, December 8,
2006, March 2, 2007, July 27, 2007 and March 10, 2008, among Crown Media
Holdings, Inc. (the "Borrower"), the Guarantors named therein, the Lenders
referred to therein and JPMorgan Chase Bank, N.A. (formerly known as JPMorgan
Chase Bank), as Administrative Agent and as Issuing Bank for the Lenders (the
"Agent") (as the same may be further amended, supplemented or otherwise
modified, the "Credit Agreement").


INTRODUCTORY STATEMENT

        WHEREAS, the Lenders have made available to the Borrower a credit
facility pursuant to the terms of the Credit Agreement;

        WHEREAS, the Borrower has requested that the Maturity Date of the Credit
Agreement be extended from May 31, 2009 to March 31, 2010;

        WHEREAS, the Borrower and each of the Lenders have agreed that the
interest rate margins and unused commitment fees under the Credit Agreement be
increased, and that certain other modifications be made to the Credit Agreement
as more fully set forth in this Amendment;

        WHEREAS, the Administrative Agent and each of the Lenders have agreed
that the Hallmark L/C shall be replaced with the Hallmark Cards Facility
Guarantee; and

        WHEREAS, the Administrative Agent and each of the Lenders have agreed to
make certain modifications to the Credit Agreement in order to accommodate the
items described in the preceding recitals.

        NOW THEREFORE, the parties hereto hereby agree as follows:

        Section 1.    Defined Terms.    Capitalized terms used herein and not
otherwise defined herein shall have the meaning given them in the Credit
Agreement.

        Section 2.    Amendments to Credit Agreement    Upon the Amendment
Effective Date (as defined below):

        (A)  Article 1 of the Credit Agreement is hereby amended by:

        (1)   deleting the definitions of "Alternate Base Rate", "Applicable
Margin", "Commitment Termination Date", "LIBO Rate" and "Maturity Date"
appearing therein and inserting in lieu thereof the following replacement
definitions:

"Alternate Base Rate" shall mean for any day, a rate per annum equal to the
greatest of (a) the Prime Rate in effect on such day, (b) the Federal Funds
Effective Rate in effect for such day plus 1/2 of 1% and (c) the LIBO Rate for a
one month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%. For purposes hereof, "Prime Rate"
shall mean the rate of interest per annum publicly announced from time to time
by the Administrative Agent as its prime rate in

--------------------------------------------------------------------------------



effect at its principal office in New York City. "Federal Funds Effective Rate"
shall mean, for any day, the weighted average of the rates on overnight Federal
funds transactions with members of the Federal Reserve System arranged by
Federal funds brokers, as published on the next succeeding Business Day by the
Federal Reserve Bank of New York, or, if such rate is not so published for any
day which is a Business Day, the average of the quotations for the day of such
transactions received by the Agent from three Federal funds brokers of
recognized standing selected by it. If for any reason the Agent shall have
determined (which determination shall be conclusive absent manifest error) that
it is unable to ascertain the Federal Funds Effective Rate for any reason,
including the inability or failure of the Agent to obtain sufficient quotations
in accordance with the terms hereof, the Alternate Base Rate shall be determined
without regard to clause (b) of the first sentence of this definition, as
appropriate, until the circumstances giving rise to such inability no longer
exist. Any change in the Alternate Base Rate due to a change in the Prime Rate,
the one-month LIBO Rate or the Federal Funds Effective Rate shall be effective
on the effective date of such change in the Prime Rate, the one-month LIBO Rate
or the Federal Funds Effective Rate, respectively.

"Applicable Margin" shall mean (i) in the case of Alternative Base Rate Loans,
1.25% per annum and (ii) in the case of Eurodollar Loans, 2.25% per annum.

"Commitment Termination Date" shall mean the earlier to occur of (i) March 30,
2010 and (ii) such earlier date on which the Total Commitment shall terminate in
accordance with Section 2.8(a) or Article 7 hereof.

"LIBO Rate" shall mean, with respect to the Interest Period for a Eurodollar
Loan (or, as applicable, for purposes of determining the Alternate Base Rate
with respect to any Alternate Base Rate Loan), an interest rate per annum equal
to the quotient (rounded upwards, if necessary to the next 1/100 of 1%) of
(A) (i) the rate appearing on the Reuters BBA LIBOR Rates Page 3750 (or on any
successor or substitute page of such Service, or any successor to or substitute
for such Service, providing rate quotations comparable to those currently
provided on such page of such Service, as determined by the Agent from time to
time for purposes of providing quotations of interest rates applicable to dollar
deposits in the London interbank market) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, as
the rate for dollar deposits with a maturity comparable to such Interest Period
or (ii) if the rate described in clause (A)(i) is not available on any relevant
date of determination, the rate at which dollar deposits of $5,000,000 and for a
maturity comparable to such Interest Period are offered by the principal London
office of the Agent in immediately available funds in the London interbank
market at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, divided by (B) one minus the applicable
statutory reserve requirements of the Agent, expressed as a decimal (including
without duplication or limitation, basic, supplemental, marginal and emergency
reserves), from time to time in effect under Regulation D or similar regulations
of the Board of Governors of the Federal Reserve System. It is agreed that for
purposes of this definition, Eurodollar Loans made hereunder shall be deemed to
constitute Eurocurrency Liabilities as defined in Regulation D and to be subject
to the reserve requirements of Regulation D.

"Maturity Date" shall mean March 31, 2010.

        (B)  Article 1 of the Credit Agreement is hereby further amended by
inserting the following definitions in appropriate alphabetical order:

"Amendment No. 15" shall mean that certain Amendment No. 15 dated as of March 2,
2009 to this Credit Agreement.

--------------------------------------------------------------------------------



"Hallmark Cards Facility Guarantee" shall mean a guarantee agreement
substantially in the form of Exhibit S hereto, as the same may be amended,
supplemented, extended or replaced from time to time, which shall provide for a
guarantee by Hallmark Cards in favor of the Agent (on behalf of itself, the
Issuing Bank and the Lenders) of any and all Obligations from time to time
outstanding hereunder.

        (C)  Section 2.7 of the Credit Agreement is hereby amended by deleting
the words "(the "Commitment Fees") of 0.15% per annum," appearing therein and
inserting in lieu thereof the words "(the "Commitment Fees") of 0.375% per
annum,".

        (D)  Section 3.17 of the Credit Agreement is hereby amended by deleting
the words "Schedule 3.17 is a true and complete listing as of the Amendment
No. 12 Effective Date" appearing therein and inserting in lieu thereof the words
"Schedule 3.17 is a true and complete listing as of the effectiveness of
Amendment No. 15".

        (E)  Section 5.1(c) of the Credit Agreement is hereby amended by
deleting the words "Sections 6.10, 6.15, 6.23 and 6.24 hereof" appearing in
clause (ii) thereof and inserting in lieu thereof the words "Sections 6.5(iv)(a)
and 6.15 hereof".

        (F)  Section 6.5 of the Credit Agreement is hereby amended by deleting
clause (iv) appearing therein and inserting in lieu thereof the following
replacement clause (iv):

"(iv) payments to Hallmark, Hallmark Cards or an Affiliate (a) in payment with
respect to a valid outstanding obligation (but not any principal payment with
respect to any Indebtedness, including any Indebtedness which is subject to the
terms of the Hallmark Cards Subordination and Support Agreement as in effect as
of the date of Amendment No. 15, other than payments of principal of such
Indebtedness in an aggregate amount not to exceed $10,000,000) or
(b) commercially reasonable fees to Hallmark Cards in consideration for Hallmark
Cards having extended the Hallmark Cards Facility Guarantee; provided that, in
the case of both clauses (a) and (b), (1) no Default or Event of Default has
occurred and is continuing after giving effect on a pro forma basis to such
payments, and (2) the Borrower is a public company;"

        (G)  Article 7 of the Credit Agreement is hereby amended by deleting
clause (t) appearing therein and inserting in lieu thereof the following
replacement clause (t):

"(t) the Hallmark Cards Facility Guarantee shall have expired or otherwise
terminated or Hallmark Cards shall have disavowed its obligations thereunder or
a default shall otherwise have occurred in accordance with the terms thereof."

        (H)  Section 12.1(b) of the Credit Agreement is hereby amended by
(i) deleting the "and" appearing at the end of clause (xiv) appearing therein,
replacing the period appearing at the end of clause (xv) appearing therein and
inserting the following new clause (xvi) after subsection (xv) therein:

"(xvi) to, in connection with the effectiveness of Amendment No. 15, (A) accept
the cancellation of the Hallmark L/C and (B) and accept the Hallmark Cards
Facility Guarantee and enforce its rights under the Hallmark Cards Facility
Guarantee; and".

        (I)   Section 13.3(l) of the Credit Agreement is hereby amended by:
(i) deleting the phrase "Provided the Hallmark L/C has not expired" appearing
therein and inserting in lieu thereof the phrase "Provided the Hallmark
Guarantee remains in full force and effect and has not been disavowed by
Hallmark Cards" and (ii) deleting the final sentence appearing therein and
inserting in lieu thereof the following replacement sentence:

"(i) Notwithstanding any of the preceding provisions of this Section 13.3(l), at
any time prior to the payment of the Purchase Price, the Agent may make a claim
under, or otherwise seek to enforce any remedies available to it under the
Hallmark Cards Facility Guarantee in accordance with the terms thereof."

--------------------------------------------------------------------------------



        (J)   Article 14 of the Credit Agreement is hereby amended by deleting
Section 14.1 appearing therein in its entirety and replaced with the following
new Section 14.1:

        "SECTION 14.1.    Sale and General Terms of Participation Upon A Payment
Under the Hallmark Cards Facility Guarantee.    (a)    The net proceeds received
by the Agent from any payment made by Hallmark Cards under the Hallmark Cards
Facility Guarantee shall not be applied to repay Obligations but shall instead
be treated as the purchase price for the sale of a subordinated participation in
the Obligations from the Agent and the Lenders to Hallmark Cards. Such
subordinated participation in the Obligations shall be purchased at the face
amount and shall be hereinafter referred to as the "Hallmark Subordinated
Participation". If the amount of the drawing is less than the amount of the
outstanding Obligations, the purchase shall be deemed to be made in the
following order: (i) claims other than principal and interest, (ii) interest,
and (iii) principal.

        (b)   The purchase and sale of the Hallmark Subordinated Participation
shall be automatic and shall not require any action on behalf of Hallmark Cards
or on behalf of the Lenders. Such purchase and sale shall be pro rata among all
of the Lenders. To the extent that such purchase and sale is of the outstanding
principal amount of the Loans, the Agent shall give notice to each of the
Lenders and each Lender shall annex to its Note the notice from the Agent which
memorializes the amount of the subordinated participation being purchased in
that Note.

        (c)   Such purchase and sale shall be without any representation,
warranty or recourse to the Agent or the Lenders; provided, however, that each
Lender makes a representation and warranty that it is the legal and beneficial
owner of the interest being assigned thereby and that such interest is free and
clear of any adverse claims. The assigning Lender makes no representation or
warranty and assumes no responsibility with regard to any of the statements,
warranties or representations made in or in connection with any Fundamental
Document or as to the execution, legality, validity, enforceability, genuineness
or sufficiency or value thereof or of any instrument or documentation furnished
pursuant thereto.

        (d)   Once all of the Senior Obligations have been paid in full, each of
the Lenders shall, if requested by Hallmark Cards and at the expense of Hallmark
Cards, endorse its Note without representation, warranty or recourse to Hallmark
Cards and deliver such Note to the Agent for delivery to Hallmark Cards. At that
point in time, the Credit Parties and Hallmark Cards agree that the Agent may
immediately resign notwithstanding any provisions to the contrary contained in
the Credit Agreement and that the Agent and the Issuing Bank shall continue to
be entitled to all of the indemnities provided in the Credit Agreement as
secured Lenders with regard to all matters relating to periods or actions taken
prior to their resignation. To the extent that there are any Letters of Credit
outstanding at the time of a payment by Hallmark Cards under the Hallmark Cards
Facility Guarantee, cash received by the Agent subsequent to such payment shall
be used first to provide cash collateral for such Letters of Credit.

        (e)   Notwithstanding any provisions to the contrary in the Credit
Agreement, the Junior Creditor shall not be entitled to any right of consent or
to vote under the Credit Agreement or to receive any payments with regard to
accrued interest and fees or other amounts applicable to the Hallmark
Subordinated Participation until all of the Senior Obligations shall have been
paid in full.

        (f)    The Borrower acknowledges that the Total Commitment shall
terminate upon any assertion by the Agent of any claim under the Hallmark Cards
Facility Guarantee and that subsequent thereto neither the Agent, the Issuing
Bank nor the Lenders shall be obligated to provide any additional credit
whatsoever to the Credit Parties."

--------------------------------------------------------------------------------



        (K)  The Table of Contents of the Credit Agreement is hereby amended by
inserting in the appropriate alphabetical order under "Exhibits" a reference to:

"S Form of Hallmark Cards Facility Guarantee"

        (L)  The Credit Agreement is hereby amended by inserting Exhibit S
thereto in substantially the form of Exhibit S to this Amendment.

        (M) The Credit Agreement is hereby amended by replacing Schedule 3.17
thereto in its entirety with Schedule 3.17 to this Amendment.

        Section 3.    Conditions to Effectiveness.    This Amendment will become
effective no earlier than April 1, 2009, and the effectiveness of this Amendment
is further subject to the satisfaction in full of each of the conditions
precedent set forth below on or prior to April 1, 2009 (the date on which all
such conditions have been satisfied being herein called the "Amendment Effective
Date"):

        (A)  the Agent shall have received counterparts of this Amendment which,
when taken together, bear the signatures of the Borrower, each Guarantor and
each of the Lenders;

        (B)  the Agent shall have received for the account of the Lenders a fee
of $37,500.00 in consideration for the extensions of the Maturity Date to be
implemented hereunder;

        (C)  the representations and warranties in Section 4 hereof shall be
true on the Amendment Effective Date as if made on such date;

        (D)  all legal matters incident to this Amendment shall be satisfactory
to Morgan, Lewis & Bockius, LLP, counsel for the Agent;

        (E)  the Agent shall have received an executed Hallmark Cards Facility
Guarantee in form and substance satisfactory to the Agent, the form of which
shall upon the Amendment Effective Date be attached as Exhibit S hereto; and

        (F)  the Agent shall have received evidence satisfactory to it that
Hallmark Cards shall have provided its written consent (on behalf of itself and
each other Subordinated Creditor (as defined in the Hallmark Cards Subordination
and Support Agreement as in effect as of the date hereof)) to the extension of
the Maturity Date and the limitations on the ability of the Borrower to make
Restricted Payments being implemented hereunder, and that Hallmark Cards shall
have acknowledged in writing (on behalf of itself and each other Subordinated
Creditor) that the provisions of the Hallmark Cards Subordination and Support
Agreement shall be in full force and effect both prior and subsequent to the
Amendment Effective Date with respect to Hallmark Cards and each other
Subordinated Creditor.

        Section 4.    Representations and Warranties of the Credit
Parties.    Each Credit Party represents and warrants that:

        (A)  after giving effect to this Amendment, the representations and
warranties contained in Section 3 of the Credit Agreement and in the other
Fundamental Documents are true and correct in all material respects (except to
the extent that any such representations and warranties specifically relate to
an earlier date, in which case they shall be true and correct as of such earlier
date, or changed circumstances specifically contemplated by, and allowed
pursuant to, this the Credit Agreement) with the same effect as if made on and
as of the date hereof; and

        (B)  after giving effect to this Amendment, no Event of Default or
Default will have occurred and be continuing on and as of the date hereof.

        Section 5.    Further Assurances.    At any time and from time to time,
upon the Agent's request and at the sole expense of the Credit Parties, each
Credit Party will promptly and duly execute and deliver any and all further
instruments and documents and take such further action as the Agent shall
reasonably request.

--------------------------------------------------------------------------------



        Section 6.    Fundamental Documents.    This Amendment is designated a
Fundamental Document by the Agent.

        Section 7.    Full Force and Effect.    Except as expressly amended
hereby, the Credit Agreement and the other Fundamental Documents shall continue
in full force and effect in accordance with the provisions thereof on the date
hereof. As used in the Credit Agreement, the terms "Agreement", "this
Agreement", "herein", "hereafter", "hereto", "hereof", and words of similar
import, shall, unless the context otherwise requires, mean the Credit Agreement
as amended by this Amendment.

        Section 8.    APPLICABLE LAW.    THIS AMENDMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

        Section 9.    Counterparts.    This Amendment may be executed in two or
more counterparts, each of which shall constitute an original, but all of which
when taken together shall constitute but one instrument.

        Section 10.    Expenses.    The Borrower agrees to pay all out-of-pocket
expenses incurred by the Agent in connection with the preparation, execution and
delivery of this Amendment, including, but not limited to, the reasonable fees
and disbursements of counsel for the Agent.

        Section 11.    Headings.    The headings of this Amendment are for the
purposes of reference only and shall not affect the construction of or be taken
into consideration in interpreting this Amendment.

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties hereby have caused this Amendment to be
duly executed as of the date first written above.

 
   
   
    BORROWER:
 
 
CROWN MEDIA HOLDINGS, INC.
 
 
By:
 
/s/ Charles Stanford


--------------------------------------------------------------------------------

    Name:   Charles Stanford     Title:   Executive Vice President, General
Counsel

--------------------------------------------------------------------------------



 
   
   
    GUARANTORS:
CM INTERMEDIARY, LLC
CROWN MEDIA UNITED STATES, LLC
CITI TEEVEE, LLC
DOONE CITY PICTURES, LLC
 
 
By:
 
/s/ Charles Stanford


--------------------------------------------------------------------------------

    Name:   Charles Stanford     Title:   Vice President

--------------------------------------------------------------------------------



 
   
   
    LENDER:     JPMORGAN CHASE BANK, N.A., individually
and as Agent and Issuing Bank
 
 
By
 
/s/ GREGORY T. MARTIN


--------------------------------------------------------------------------------

        Name:  Gregory T. Martin         Title:    Vice President

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.25



INTRODUCTORY STATEMENT
